HAWKINS, J.
So many requests of this character were being presented this court found it necessary in Hickman v. State, 93 Tex. Or. R. 407, 247 S. W. 518, to make an announcement of the principle controlling our attitude towards them as follows: “* * * Second motions for rehearing will not be considered by this court, nor leave granted to file same, unless there be a sufficient showing in such application of the fact that in its original opinion, or opinion upon the motion for rehearing, the court has omitted to consider some matter, which, from the statement thereof in such ap^ plication, is made to appear to this court so vital to the proper disposition of the case as to lead us to conclude that we erred in failing to consider same, or else such application must present such facts, arguments, or citations in reference to some matter decided in the original .opinion or that upon rehearing, as will lead this court from an examination of the application to conclude that our decision in such regard was so far wrong as that its correction would entitle the appellant to a second rehearing.” We have examined the present request in the light of the rule thus announced. No matter was omitted from consideration in our former opinions. The arguments and citations upon the subjects which are thought by appellant to have been erroneously disposed of have been again examined, and our views have remained unchanged. The request to file the second motion is denied.